[Cite as Carley v. State, 2014-Ohio-4483.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101807



                                 RICHARD E. CARLEY

                                                                 RELATOR

                                                    vs.

                                       STATE OF OHIO
                                                                 RESPONDENT




                                             JUDGMENT:
                                             WRIT DENIED


                                             Writ of Mandamus
                                             Motion No. 478347
                                             Order No. 478816

        RELEASE DATE: October 7, 2014
FOR RELATOR

Richard E. Carley, pro se
Inmate # 356-102
Grafton Correctional Institution
2500 S. Avon-Belden Road
Grafton, Ohio 44044


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN T. GALLAGHER, J.:

       {¶1} Relator, Richard E. Carley, has petitioned this court to issue a writ of

mandamus to compel the trial court to issue findings of fact and conclusions of law

regarding its denial of his “motion to take judicial notice and administrative notice in the

nature of a writ of error, coram nobis, and a demand for dismissal for failure to state the

proper jurisdiction and venue” that was filed in State v. Carley, Cuyahoga C.P. No.

CR-97-355976-B (May 20, 2014). The trial court denied his motion by order dated June

3, 2014, and relator’s request for findings of fact and conclusions of law was denied on

July 18, 2014.

       {¶2} Respondent has filed a motion to dismiss that relator has opposed. For the

reasons that follow, we grant respondent’s motion to dismiss because relator’s complaint

for writ of mandamus is fatally defective.

       {¶3} Respondent has moved for dismissal on the grounds that Carley’s complaint

failed to comply with Loc.App.R. 45(B)(1)(a), R.C. 2969.25(A) and (C), R.C. 2731.04,

and Civ.R. 10(A). Respondent further contends the complaint is subject to dismissal due

to Carley’s failure to name the proper party. Carley has opposed the motion to dismiss

by essentially arguing that his noncompliance should be excused due to his status as a pro

se litigant.

       {¶4} It is well settled that pro se litigants are held to the same standard as those

who are represented by counsel.    State ex rel. Leon v. Cuyahoga Cty. Court of Common

Pleas, 123 Ohio St.3d 124, 2009-Ohio-4688, 914 N.E.2d 402, ¶ 1 (affirming dismissal of
pro se litigant’s complaint for writs of mandamus and procedendo for failure to comply

with Loc.App.R. 45(B)(1)).

       {¶5} The complaint must be dismissed for numerous reasons. It does not comply

with R.C. 2969.25(A) or (C).        It improperly designates the State of Ohio as the

respondent and does not contain the addresses of the parties as required by Civ.R. 10(A).

Relator failed to provide a separate affidavit specifying the details of his claim as required

by Loc.App.R. 45(B)(1).

       {¶6} Each of the foregoing grounds requires dismissal of the complaint. See State

ex rel. Johnson v. Jensen, 140 Ohio St.3d 65, 2014-Ohio-3159, 14 N.E.3d 1039, ¶ 5-6 (a

petition that names the wrong party is fatally defective and must be dismissed); State ex

rel. Castro v. Corrigan, 129 Ohio St.3d 342, 2011-Ohio-4059; 952 N.E.2d 497, ¶ 2

(noncompliance with R.C. 2969.25(C)(1) authorizes dismissal of complaint for writ of

mandamus); State ex rel. McGrath v. McDonnell, 126 Ohio St.3d 511, 2010-Ohio-4726,

935 N.E.2d 830 (affirming dismissal of an inmate’s complaint for mandamus for failure

to comply with the mandatory requirements of R.C. 2969.25(A)); State ex rel. Hopson v.

Cuyahoga Cty. Court of Common Pleas, 135 Ohio St.3d 456, 2013-Ohio-1911, 989

N.E.2d 49, ¶ 2 (reaffirming finding that “the Eighth District’s reading of Loc.App.R.

45(B)(1) is reasonable and that it may dismiss a writ case that fails to comply with the

requirement that an affidavit ‘specify[ ] the details of the claim.’”); Litigaide, Inc. v.

Custodian of Records for Lakewood Police Dept., 75 Ohio St.3d 508, 664 N.E.2d 521

(1996) (complaint for mandamus must be dismissed where the complaint was not brought

in the name of the state on relation of the relator, the respondent objects, and the relator
fails to seek leave to amend the complaint to comply with R.C. 2731.04). The failure to

caption an original action properly constitutes sufficient grounds for dismissing the

complaint. Rust v. Lucas Cty. Bd. of Elections, 108 Ohio St.3d 139, 2005-Ohio-5795,

841 N.E.2d 766; Barry v. Galvin, 8th Dist. Cuyahoga No. 85990, 2005-Ohio-2324, ¶ 2,

citing Maloney v. Court of Common Pleas of Allen Cty., 173 Ohio St. 226, 181 N.E.2d

270 (1962).

       {¶7} Further, coram nobis is a common law writ that is used to correct errors of

fact but is not part of Ohio law.   Perotti v. Stine, 113 Ohio St.3d 312, 2007-Ohio-1957,

865 N.E.2d 50, ¶ 7; Lutz v. Mason, 8th Dist. Cuyahoga No. 81173, 2002-Ohio-2265.

       {¶8} For all of the foregoing reasons, respondent’s motion to dismiss is granted.

Relator to pay costs.   The clerk of courts is directed to serve notice of this judgment

upon all parties as provided in Civ.R. 58(B).

       {¶9} Writ dismissed.



EILEEN T. GALLAGHER, JUDGE

SEAN C. GALLAGHER, P.J., and
MARY EILEEN KILBANE, J., CONCUR